Case 3:20-cr-00042-GMG-RWT Document 32 Filed 11/23/20 Page 1 of 6 PageID #: 134




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG


  UNITED STATES OF AMERICA,

                     Plaintiff,

  v.                                             Case No.: 3:20-CR-42
                                                 (GROH)

  TIMOTHY JOHN WATSON,

                     Defendant.


                                  DETENTION ORDER

       On November 17, 2020, came the United States of America by Jarod J. Douglas,

 Assistant United States Attorney, and came Defendant, Timothy John Watson, in person

 and by his counsel, Shawn McDermott, Esq., who appeared by videoconferencing for a

 hearing on the United States Motion to Detain [ECF No. 26], in accordance with the Bail

 Reform Act, Title 18, United States Code, Section 3142(f). The parties presented

 evidence and witness testimony was taken.

                                     A. The Standards

       Title 18, United States Code, § 3142(g) provides the specific factors that are to be

 considered to determine whether there are conditions of release that will reasonably

 assure the appearance of the person as required and the safety of any other person and

 the community. Those factors are:

       1.     The nature and circumstances of the offense charged, including whether

              the offense is a crime of violence, a violation of section 1591, a Federal




                                             1
Case 3:20-cr-00042-GMG-RWT Document 32 Filed 11/23/20 Page 2 of 6 PageID #: 135




               crime of terrorism, or involves a minor victim or a controlled substance,

               firearm, explosive, or destructive device;

       2.      The weight of the evidence against the person;

       3.       The history and characteristics of the person, including but not limited to

               community ties, employment, criminal history, record of court appearance

               or whether the person was on probation or parole at the time the current

               offense was committed; and

       4.      The seriousness of the danger to any person or the community that would

               be posed by the person’s release.

                      B. Findings of Fact and Conclusions of Law

       On November 17, 2020, an indictment was filed against the Defendant charging

 him with conspiracy to commit offenses against the United States, in violation of 18

 U.S.C. 371; unlawfully engaging in the business of manufacturing machineguns, in

 violation of 26 U.S.C. 5861(a) and 5871; illegal possession and transfer of

 machineguns, in violation of 18 U.S.C. 922(o) and 924(a)(2) and possession of

 unregistered firearm silencer, in violation of 26 U.S.C. 5841, 5861(d).

       The presumption to detain does not apply in this case.

       Based on the evidence presented the Court finds as follows:

       1. Defendant is not a serious risk of flight by a preponderance of the evidence.

       2. The weight of evidence against the defendant is strong and if convicted, he is

            subject to lengthy period of incarceration.

       3. Defendant’s business of selling and manufacturing “portable wall hangers”

            caters to members of an extremist political movement referred to as



                                              2
Case 3:20-cr-00042-GMG-RWT Document 32 Filed 11/23/20 Page 3 of 6 PageID #: 136




          “Boogaloo”. His business website encourages the use of false names and

          ten percent of all his business proceeds for March 2020 were donated directly

          to a GoFundMe page, “Justice for Duncan Lemp,” a known martyr for the

          Boogaloo movement.

       4. These “portable wall hangers” are used to modify semi-automatic assault

          rifles into fully automatic machine guns. Although there is not evidence that

          Defendant’s “portable wall hangers” were used in certain crimes, one of his

          clients shot and killed a federal guard. Another of his clients believed he was

          supplying international terrorists with these “portable wall hangers” when

          arrested by federal agents. Defendant has over 800 clients in 50 states.

       5. Defendant was disgruntled with the IRS because he could not pay his taxes

          with cash during COVID. Special Agent McNeal testified that there were

          recordings on electronic devices seized during the investigation where the

          Defendant states, “Those people need to [f***ing] die.” and “Before COVID-19

          ends, the world might call me a crazed gun man.” Additionally, Special Agent

          McNeal testified in relation to the IRS incident, that Defendant told his

          girlfriend, that he was going to “kill ‘em”, “blow up the building”, and/or “deface

          federal property.”

       6. There is clear and convincing evidence that Defendant is a danger to the

          community.

       7. Defendant’s only criminal history was an arrest in Maryland for having a

          handgun in his vehicle on April 15, 2018. He was given a probation before




                                             3
Case 3:20-cr-00042-GMG-RWT Document 32 Filed 11/23/20 Page 4 of 6 PageID #: 137




          judgement for the offense and successfully completed one year of

          unsupervised probation, resulting in a dismissal of the charge.

       8. Whether there are conditions that can be set to reasonably ensure the safety

          of the community is the issue. Defendant offers to abide by the strictest

          conditions on release and his parents have offered to put their home as

          collateral for bond. Defendant provided numerous character references from

          those that have known him since childhood. The Court’s concern is that the

          Defendant has changed over the years and his propensity for violence has

          escalated as is evidenced by his statements. Special Agent McNeal obtained

          his girlfriend’s journal, where she wrote, “What happened to the Tim I used to

          know and what Tim will I get today.” Additionally, the Defendant told his

          girlfriend that if anyone came to his door for arrest or search warrant

          [meaning law enforcement], it would not be pretty.

       9. At the time of his arrest, Defendant had a loaded gun, three loaded

          magazines with hollow point bullets, and a knife on his person. A search of

          his home revealed two loaded hand guns on his nightstand, a loaded rifle

          beside his bed, and another rifle fitted with a silencer in his bedroom.

       10. At the time of his arrest, the Defendant asserted that he was being

          kidnapped and continued to assert the same in recorded phone calls to his

          parents from the jail. He also asked his parents to get in touch with his

          girlfriend because he needed to marry her immediately.




                                            4
Case 3:20-cr-00042-GMG-RWT Document 32 Filed 11/23/20 Page 5 of 6 PageID #: 138




        11. It appears from the Defendant’s actions and behaviors that he attempts to

             circumvent rules/laws and that he would not be a good candidate for release

             under terms and conditions set by this Court.

        12. Accordingly, no bond conditions could be set to reasonably ensure the safety

             of the community.

                                        C. Decision

        Based upon the evidence presented and the above findings of fact and

 conclusions of law, the Government's Motion to Detain [ECF No. ECF No. 6, 26] is

 GRANTED and the Defendant’s Motion for Pre-trial Release [ECF No. 22] is DENIED.

 Accordingly, it is hereby

        ORDERED that:

        1.      Defendant is hereby remanded to the custody of the United States

                Marshals pending further proceedings in this case;

        2.      Defendant be confined in a facility separate, to the extent practicable, from

                persons awaiting or serving sentences or being held in custody pending

                appeal;

        3.      Defendant shall be afforded a reasonable opportunity for private

                consultation with defense counsel;

        4.      On order of a court of the United States or on request of an attorney for

                the Government, the person in charge of the corrections facility in which

                Defendant is confined shall deliver Defendant to the United States

                Marshal for the purpose of an appearance in connection with a court

                proceeding; and



                                              5
Case 3:20-cr-00042-GMG-RWT Document 32 Filed 11/23/20 Page 6 of 6 PageID #: 139




        5.     Any party seeking revocation or amendment of this Order shall file a

               motion pursuant to 18 U.S.C. § 3145.

        The Clerk of the Court is directed to provide a copy of this Order to parties who

 appear pro se and all counsel of record, as applicable, as provided in the Administrative

 Procedures for Electronic Case Filing in the United States District Court for the Northern

 District of West Virginia.

 DATED: 11/23/2020




                                             6
